Exhibit 10.7







CONSULTING AGREEMENT AMENDMENT




This CONSULTING AGREEMENT AMENDMENT (the “Amendment”) is dated as of May 15,
2016 (the “Effective Date”) by and between Receivable Acquisition & Management
Corporation (d/b/a Cornerstone Sustainable Energy), a Delaware corporation,
(“CSE”) and Thomas Telegades (the “Consultant”), each a “Party” and
collectively, the “Parties” hereto.

WHEREAS, CSE engaged the Consultant and entered into an agreement (the
“Agreement”) dated as of May 15, 2013 embodying the terms of such engagement;
and

WHEREAS, Consultant desires to continue providing services to CSE on the terms
and conditions set forth therein and as amended herein,

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree to renew said
Agreement, amended as follows:




A.

Term.  Paragraphs 1.b. and 7 shall be amended as follows:




The term of the Agreement shall be renewed for an additional three (3) year
period, commencing on the Effective Date, and shall continue until terminated
pursuant to Paragraph 7 below.




B.

Compensation.  Paragraph 3 shall be amended as follows:




Consultant shall receive no base compensation until, upon the determination of
the CSE Board of Directors, CSE’s funding or revenues are adequate to pay
Consultant any compensation.  Upon such determination, the Board of Directors
shall determine the level of such compensation, which it may elect to change
from time to time, otherwise subject to the terms of Paragraph 3.(a).




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.




Consultant:

__/s/ Thomas Telegades_____________

 

Thomas Telegades

 

 

CSE:

__/s/ Wallace Baker________________

 

Wallace Baker

 

Chief Administrative Officer






